     Case 2:19-cv-09609 Document 1 Filed 11/08/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Brian Whitaker,                           Case No.

12                Plaintiff,
                                                  Complaint For Damages And
13        v.                                      Injunctive Relief For Violations
                                                  Of: American’s With Disabilities
14      357 South Broadway, LLC, a                Act; Unruh Civil Rights Act
        California Limited Liability
15      Company;
        Martha Rivas; and Does 1-10,
16
                  Defendants.
17
18
            Plaintiff Brian Whitaker complains of 357 South Broadway, LLC, a
19    California Limited Liability Company; Martha Rivas; and Does 1-10
20
      (“Defendants”), and alleges as follows:
21
22
23      PARTIES:

24      1. Plaintiff is a California resident with physical disabilities. He is

25    substantially limited in his ability to walk. He suffers from a C-4 spinal cord

26    injury. He is a quadriplegic. He uses a wheelchair for mobility.

27      2. Defendant 357 South Broadway, LLC owned the real property located

28    at or about 357 S. Broadway, Los Angeles, California, in September 2019.


                                             1

      Complaint
     Case 2:19-cv-09609 Document 1 Filed 11/08/19 Page 2 of 7 Page ID #:2




 1      3. Defendant 357 South Broadway, LLC owned the real property located
 2    at or about 357 S. Broadway, Los Angeles, California, in October 2019.
 3      4. Defendant 357 South Broadway, LLC owns the real property located at
 4    or about 357 S. Broadway, Los Angeles, California, currently.
 5      5. Defendant Martha Rivas owned Natural Sunshine located at or about
 6    357 S. Broadway, Los Angeles, California, in September 2019.
 7      6. Defendant Martha Rivas owned Natural Sunshine located at or about
 8    357 S. Broadway, Los Angeles, California, in October 2019.
 9      7. Defendant Martha Rivas owns Natural Sunshine (“Store”) located at or
10    about 357 S. Broadway, Los Angeles, California, currently.
11      8. Plaintiff does not know the true names of Defendants, their business
12    capacities, their ownership connection to the property and business, or their
13    relative responsibilities in causing the access violations herein complained of,
14    and alleges a joint venture and common enterprise by all such Defendants.
15    Plaintiff is informed and believes that each of the Defendants herein,
16    including Does 1 through 10, inclusive, is responsible in some capacity for the
17    events herein alleged, or is a necessary party for obtaining appropriate relief.
18    Plaintiff will seek leave to amend when the true names, capacities,
19    connections, and responsibilities of the Defendants and Does 1 through 10,
20    inclusive, are ascertained.
21
22      JURISDICTION & VENUE:
23      9. The Court has subject matter jurisdiction over the action pursuant to 28
24    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
25    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
26      10. Pursuant to supplemental jurisdiction, an attendant and related cause
27    of action, arising from the same nucleus of operative facts and arising out of
28    the same transactions, is also brought under California’s Unruh Civil Rights


                                             2

      Complaint
     Case 2:19-cv-09609 Document 1 Filed 11/08/19 Page 3 of 7 Page ID #:3




 1    Act, which act expressly incorporates the Americans with Disabilities Act.
 2      11. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 3    founded on the fact that the real property which is the subject of this action is
 4    located in this district and that Plaintiff's cause of action arose in this district.
 5
 6      FACTUAL ALLEGATIONS:
 7      12. Plaintiff went to the Store in September 2019 and October 2019 with
 8    the intention to avail himself of its goods, motivated in part to determine if the
 9    defendants comply with the disability access laws.
10      13. The Store is a facility open to the public, a place of public
11    accommodation, and a business establishment.
12      14. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
13    to provide accessible sales counters.
14      15. On information and belief, the defendants currently fail to provide
15    accessible sales counters.
16      16. Additionally, on the dates of the plaintiff’s visits, the defendants failed
17    to provide accessible paths of travel inside the Store.
18      17. On information and belief, the defendants currently fail to provide
19    accessible paths of travel inside the Store.
20      18. Plaintiff personally encountered these barriers.
21      19. By failing to provide accessible facilities, the defendants denied the
22    plaintiff full and equal access.
23      20. The failure to provide accessible facilities created difficulty and
24    discomfort for the Plaintiff.
25      21. The defendants have failed to maintain in working and useable
26    conditions those features required to provide ready access to persons with
27    disabilities.
28      22. The barriers identified above are easily removed without much


                                                3

      Complaint
     Case 2:19-cv-09609 Document 1 Filed 11/08/19 Page 4 of 7 Page ID #:4




 1    difficulty or expense. They are the types of barriers identified by the
 2    Department of Justice as presumably readily achievable to remove and, in fact,
 3    these barriers are readily achievable to remove. Moreover, there are numerous
 4    alternative accommodations that could be made to provide a greater level of
 5    access if complete removal were not achievable.
 6      23. Plaintiff will return to the Store to avail himself of its goods and to
 7    determine compliance with the disability access laws once it is represented to
 8    him that the Store and its facilities are accessible. Plaintiff is currently deterred
 9    from doing so because of his knowledge of the existing barriers and his
10    uncertainty about the existence of yet other barriers on the site. If the barriers
11    are not removed, the plaintiff will face unlawful and discriminatory barriers
12    again.
13      24. Given the obvious and blatant nature of the barriers and violations
14    alleged herein, the plaintiff alleges, on information and belief, that there are
15    other violations and barriers on the site that relate to his disability. Plaintiff will
16    amend the complaint, to provide proper notice regarding the scope of this
17    lawsuit, once he conducts a site inspection. However, please be on notice that
18    the plaintiff seeks to have all barriers related to his disability remedied. See
19    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
20    encounters one barrier at a site, he can sue to have all barriers that relate to his
21    disability removed regardless of whether he personally encountered them).
22
23    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
24    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
25    Defendants.) (42 U.S.C. section 12101, et seq.)
26      25. Plaintiff re-pleads and incorporates by reference, as if fully set forth
27    again herein, the allegations contained in all prior paragraphs of this
28    complaint.


                                                4

      Complaint
     Case 2:19-cv-09609 Document 1 Filed 11/08/19 Page 5 of 7 Page ID #:5




 1      26. Under the ADA, it is an act of discrimination to fail to ensure that the
 2    privileges, advantages, accommodations, facilities, goods and services of any
 3    place of public accommodation is offered on a full and equal basis by anyone
 4    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 5    § 12182(a). Discrimination is defined, inter alia, as follows:
 6             a. A failure to make reasonable modifications in policies, practices,
 7                 or procedures, when such modifications are necessary to afford
 8                 goods,    services,    facilities,   privileges,    advantages,   or
 9                 accommodations to individuals with disabilities, unless the
10                 accommodation would work a fundamental alteration of those
11                 services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
12             b. A failure to remove architectural barriers where such removal is
13                 readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
14                 defined by reference to the ADA Standards.
15             c. A failure to make alterations in such a manner that, to the
16                 maximum extent feasible, the altered portions of the facility are
17                 readily accessible to and usable by individuals with disabilities,
18                 including individuals who use wheelchairs or to ensure that, to the
19                 maximum extent feasible, the path of travel to the altered area and
20                 the bathrooms, telephones, and drinking fountains serving the
21                 altered area, are readily accessible to and usable by individuals
22                 with disabilities. 42 U.S.C. § 12183(a)(2).
23      27. When a business provides facilities such as sales or transaction counters,
24    it must provide accessible sales or transaction counters.
25      28. Here, accessible sales counters have not been provided.
26      29. When a business provides paths of travel, it must provide accessible
27    paths of travel.
28      30. Here, accessible paths of travel have not been provided.


                                              5

      Complaint
     Case 2:19-cv-09609 Document 1 Filed 11/08/19 Page 6 of 7 Page ID #:6




 1      31. The Safe Harbor provisions of the 2010 Standards are not applicable
 2    here because the conditions challenged in this lawsuit do not comply with the
 3    1991 Standards.
 4      32. A public accommodation must maintain in operable working condition
 5    those features of its facilities and equipment that are required to be readily
 6    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 7      33. Here, the failure to ensure that the accessible facilities were available
 8    and ready to be used by the plaintiff is a violation of the law.
 9
10    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
11    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
12    Code § 51-53.)
13      34. Plaintiff repleads and incorporates by reference, as if fully set forth
14    again herein, the allegations contained in all prior paragraphs of this
15    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
16    that persons with disabilities are entitled to full and equal accommodations,
17    advantages, facilities, privileges, or services in all business establishment of
18    every kind whatsoever within the jurisdiction of the State of California. Cal.
19    Civ. Code §51(b).
20      35. The Unruh Act provides that a violation of the ADA is a violation of the
21    Unruh Act. Cal. Civ. Code, § 51(f).
22      36. Defendants’ acts and omissions, as herein alleged, have violated the
23    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
24    rights to full and equal use of the accommodations, advantages, facilities,
25    privileges, or services offered.
26      37. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
27    discomfort or embarrassment for the plaintiff, the defendants are also each
28    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-


                                               6

      Complaint
     Case 2:19-cv-09609 Document 1 Filed 11/08/19 Page 7 of 7 Page ID #:7




 1    (c).)
 2
 3              PRAYER:
 4              Wherefore, Plaintiff prays that this Court award damages and provide
 5    relief as follows:
 6            1. For injunctive relief, compelling Defendants to comply with the
 7    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 8    plaintiff is not invoking section 55 of the California Civil Code and is not
 9    seeking injunctive relief under the Disabled Persons Act at all.
10            2. Damages under the Unruh Civil Rights Act, which provides for actual
11    damages and a statutory minimum of $4,000 for each offense.
12            3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
13    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
14
15    Dated: November 6, 2019              CENTER FOR DISABILITY ACCESS
16
17                                         By:
18                                         ______________________________
19                                                Russell Handy, Esq.
20                                                Attorney for plaintiff

21
22
23
24
25
26
27
28


                                                 7

      Complaint
